 

Exhibit 10.6

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement (“Amendment”) is made by and between
Ceridian HCM, Inc. (“Ceridian HCM”) and Christopher R. Armstrong (“Executive”).

 

WHEREAS, Ceridian HCM and Executive are parties to an existing Employment
Agreement with an effective date of May 1, 2019 (the “Employment Agreement”);

 

WHEREAS, Ceridian HCM and Executive desire to amend the Employment Agreement as
reflected herein.

 

NOW, THEREFORE, the parties agree that effective as of full execution of this
Amendment, the following amendment will be made a part of the Employment
Agreement:

 

1.Section 2.01 of the Employment Agreement shall be amended by deleting the
phrase “reporting to the Chief Executive Officer” and replacing it with
“reporting to the executive role as identified by Ceridian from time to time”.  

 

2.For the avoidance of doubt, by signing below, the parties acknowledge and
agree that the change in the position to which Executive reports as reflected in
Section 1 above shall not be deemed a “Good Reason” event as that term is
defined in Section 1.13 of the Employment Agreement.

 

This Amendment will be attached to and be a part of the Employment Agreement
between Ceridian HCM and Executive.

 

Except as set forth herein, the Employment Agreement will remain in full force
and effect without modification.

 

 

 

 

 

CERIDIAN HCM, INC.

 

 

 

 

 

 

 

Date:

 

November 5, 2019

 

By:

 

David Ossip

 

 

 

 

 

 

David Ossip

 

 

 

 

Its:

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

Date:

 

October 27, 2019

 

/s/ Christopher R. Armstrong

 

 

 

 

Christopher R. Armstrong

 

 

 